UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7541


ROBERT FROST, JR.,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; DIRECTOR BILL
BYARS, South Carolina Department of Corrections; LEVERN
COHEN,   Warden  Ridgeland   Correctional  Institution;  MS.
MONTOUTH,    Inmate    Grievance    Coordinator,   Ridgeland
Correctional Institution; CAPTAIN BEST, in their individual
and official capacity,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.       Joseph F. Anderson, Jr.,
District Judge. (5:11-cv-02520-JFA)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Frost, Jr., Appellant Pro Se.   Mary Elizabeth Sharp,
GRIFFITH, SADLER & SHARP, PA, Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Frost, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983    (2006)   complaint.        We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                      Frost

v. SC Dep’t of Corrs., No. 5:11-cv-02520-JFA (D.S.C. Sept. 12,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the   materials

before   this    court    and   argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2